      Case 2:21-cv-00090-DBB Document 5 Filed 08/25/21 PageID.22 Page 1 of 2




                            THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF UTAH

 CALEB R. GIBSON,

                         Plaintiff,                    MEMORANDUM DECISION
                                                       & DISMISSAL ORDER
 v.

 THIRD DIST. COURT et al.,                             Case No. 2:21-CV-90-DBB

                         Defendants.                   District Judge David B. Barlow




         Plaintiff filed a prisoner civil-rights complaint under 42 U.S.C.S. § 1983 (2021), (ECF

No. 3), and was granted in forma pauperis status under 28 U.S.C.S. § 1915 (2021), (ECF No. 2).

However, Plaintiff has not followed the Court's February 22, 2021 Order, (id.), to file within

thirty days "a certified copy of the trust fund account statement . . . for the prisoner for the 6-

month period immediately preceding the filing of the complaint . . . obtained from the

appropriate official of each prison at which the prisoner is or was confined.” See id. § 1915(a)(2).

Indeed, the Order was returned to sender, marked, “PRISONER RELEASED.” (ECF No. 4.)

And, Plaintiff has not since updated his address with the Court as required. See D. Utah Civ. R.

83-1.3(e) ("In all cases, counsel and parties appearing pro se must notify the clerk's office

immediately of any change in address, email address, or telephone number.").
   Case 2:21-cv-00090-DBB Document 5 Filed 08/25/21 PageID.23 Page 2 of 2




       Accordingly, IT IS ORDERED that--for failure to follow the Court’s order and to

prosecute this case--Plaintiff's action is DISMISSED without prejudice. See DUCivR 41-2. This

action is CLOSED.

              DATED this 25th day of August, 2021.

                                           BY THE COURT:



                                           JUDGE DAVID BARLOW
                                           United States District Court




                                                                                                2
